--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LICENCE AGREEMENT (this “Agreement”), entered in Montreal, Quebec, Canada, as of
September 11, 2008.




BETWEEN:
OCEANUTRASCIENCES Inc, a corporation duly incorporated in Canada, having its
head office at 72, rue du Port, Matane, Quebec G4W 3M6, represented for the
purpose hereof by André Rancourt, duly authorized as he so declares;



 (hereinafter called "ONS")








AND:
BIO-SOLUTIONS CORP, a corporation duly incorporated under the laws of Nevada,
.having its head office at 14517 Joseph-Marc-Vermette, Mirabel, Québec, Canada
J7J 1X2 represented for the purpose hereof by Roger Corriveau, duly authorized
as he so declares;



 (hereinafter called “BIO”)




WHEREAS ONS has rights in certain technology known as Nutra-Pro 80-20;


WHEREAS ONS is interested in granting license rights to market and sell the ONS
Product (as defined below) and to use the Trademarks (as defined below) in the
Territory (as defined hereinafter);


WHEREAS ONS owns or has access to the equipment, facilities and has the required
skills to manufacture or have manufactured the ONS Product in accordance with
applicable standards;


WHEREAS BIO desires to acquire license and Trademark rights to the ONS Product
in the Territory, upon the terms and conditions herein set forth in this
Agreement;


WHEREAS BIO wishes to retain the services of ONS to supply it with the ONS
Product upon the terms and conditions set forth this Agreement;


NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN AND
INTENDING TO BE LEGALLY BOUND, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

--------------------------------------------------------------------------------


1. DEFINITIONS (Defined Terms).  Each time the following terms are used in this
agreement and as far as the context does not clearly give them another meaning,
they shall have the following meaning:


1.1. “Affiliates” shall mean any legal entity (such as a corporation,
partnership, or limited liability company) that controls is controlled by, or
under common control with, BIO or ONS, as applicable.  For the purposes of this
definition, the term "control" means (i) beneficial ownership of at least fifty
percent (50%) of the voting securities of a corporation or other business
organization with voting securities or (ii) a fifty percent (50%) or greater
interest in the net assets or profits of a partnership or other business
organization without voting securities.


1.2. "Agreement" shall mean this License Agreement.


1.3. “ONS Marketing Resources” means all currently existing and future marketing
materials, research reports, advertisements, educational materials, art work,
designs or other materials related to ONS Product that are developed by or for
ONS, and used by ONS or its predecessor to promote or market ONS Product in the
Territory, and all currently existing and future Published Studies (as defined
below).  BIO is free to use the ONS Marketing Resources at its entire
discretion, provided however that it acknowledges that ONS makes no
representations or warranties with respect to the accuracy of the information,
the regulatory compliance or the validity of the claims found in the ONS
Marketing Resources that were prepared by or for ONS.
 
1.4. "ONS Product" means Nutra-Pro 80-20, in its pure form,
 
1.5. "Effective Date" means the date of this Agreement as set forth above.


1.6. “Finished Package” 5 kilos seal pack


1.7. “Nutra-pro 80-20” See Schedule A


1.8. “Materials” means any packaging, labels and/or advertisement relating to
the ONS Product, any claim relating to the functions and characteristics of the
ONS Product, or the dose and dosage in respect of the ONS Product used in the
Territory, as well as any future changes related to any of the aforementioned,
including Promotional Items and Product Packaging, but not including ONS
Marketing Resources.
 
1.9. “Patents” means all currently existing and future US, Canadian and
international patents, patent applications, and any future patents and patent
applications relating to Nutra-Pro 80-20, or the ONS Product, including any
other patents and other intellectual property protection resulting from
reissues, reexaminations, extension, modifications or divisions of such patents,
as well as any rights granted pursuant to patents pending.


1.10. “Product Packaging” means the packaging and labels designed by BIO for the
ONS Product in the Territory that incorporate the Trademarks for the applicable
ONS Product required or permitted by this Agreement.


1.11. “Promotional Items" means any type of promotional material or object used
to entice the use and sale of the ONS Product in the Territory, but excludes ONS
Marketing Resources.


1.12. “Published Studies” means published research materials; reports and
clinical studies related to non-prescription cholesterol management applications
of any ONS Product.


1.13. "Purchase Order" means the form on which BIO shall order the ONS Product
as described in Section 3 below.


1.14. "Territory" North America, animal feed.


1.15. "Trademarks" means ONS currently existing and future US, Canadian and
international trademarks, logos and trade names, including, but not limited to
“Nutra Pro 80-20” and their representations in the form of designs, that are
related to the ONS Product, as they may be modified from time to time as well as
all applications and registrations related thereto, including, but not limited
to, those identified on Schedule B to this Agreement which is hereby
incorporated herein by this reference.


1.16. The “Animal Feed” means sales and marketing to the following vet, hand
users, feed company all market for animal feed.



--------------------------------------------------------------------------------




2. LICENCE RIGHTS


2.1. ONS hereby grants to BIO, and BIO hereby accepts, the right to licence the
ONS Product during the Term, including co-packaging, marketing, selling and
distributing, in the Territory, subject to the terms and conditions set forth
below and otherwise set forth in this Agreement.
    
        (a) This licence right shall be exclusive with respect to the Territory
 
        (b) BIO shall at all time uses its best efforts in order to actively
promote the sales of the ONS Product pursuant to this Agreement and develop the
market for the ONS Product in the Territory.


2.2. BIO hereby acknowledges that any claims made in the packaging and/or
advertisement relating to the ONS Product which is created or used by BIO, any
claim relating to the functions and characteristics of the ONS Product made in
the Materials used in the Territory, as well as any future changes related to
any of the aforementioned, shall be the sole responsibility of BIO, except for
the use of Published Studies or the use of claims made or information provided
in the Published Studies.  All such Materials used in the Territory shall be
subject to the prior written approval of ONS, with the sole objective being to
ensure that they adequately protect ONS trademarks and copyrights, with such
approval not being unreasonably withheld...   ONS shall not require BIO to make
any changes to the Materials that do not affect ONS trademarks, copyrights, or
ONS trademark policies that have been applied worldwide in a consistent manner
to all distributors of the ONS Product.   BIO shall submit to ONS all proposed
Materials at least thirty (30) days prior to publicly releasing any such
Materials.  Except as otherwise provided herein, upon termination or expiration
of this Agreement, each of BIO and ONS agrees not to use or advertise any
trademarks, logos or other property rights of the other party.


2.3. ONS hereby grants BIO the right to use the Trademarks in connection with
the promotion, marketing and sale of ONS Product in the Territory and the right
to use the applicable Trademarks in relation with the Promotional Items and
Product Packaging, ONS Marketing Resources, and the Materials in the Territory,
the whole without any consideration other than as provided herein.  ONS hereby
grants BIO the right to use the Trademarks in the Territory that relate to the
ONS Product in relation with the Promotional Items and the Materials in the
Territory, the whole without any consideration other than as provided
herein.  Notwithstanding the foregoing, the rights granted under this Section
2.3 are subject to revocation or modification if the license granted under
Section 2.1 above is revoked or modified as provided in Sections 2.1(a), 2.1(b),
or 2.1(c).


2.4. ONS shall make available to BIO, and BIO may use, all ONS Marketing
Resources.  In addition, subject to the limitations set forth above, BIO may
design, create and use any Promotional Items and Product Packaging in connection
with the marketing and sale of the ONS Product; provided, however, any such
Promotional Items and Product Packaging shall be subject to the approval of ONS,
with the sole objective being to ensure that they adequately protect ONS
trademarks and copyrights, which approval shall not be unreasonably withheld.


2.5. BIO may not grant any licence rights related to the ONS Product to third
parties without the prior written approval of ONS, such approval being at ONS
sole discretion; provided, however, that BIO may, with the approval of ONS,
grant all or any of the licence rights granted to BIO under this Agreement to
any of BIO’s Affiliates and to the third parties that are listed on Schedule C
to this Agreement, such ONS approval shall not unreasonably be withheld.


2.6. Any license rights granted by BIO shall include provisions that require the
licensee to be subject to the terms and conditions of this Agreement, including,
but not limited to Sections 2.2 and 9.3 of this Agreement.  Any licence
agreement granted by BIO shall include a provision pursuant to which, upon
termination of this Agreement for any reason whatsoever, the licence agreement
will be either terminated or assumed by ONS, at ONS sole discretion.  No
distributor shall be granted a term greater than the term of this
Agreement.  Should this Agreement be terminated, BIO’s ability to grant further
licence rights shall immediately terminate.  BIO shall be solely liable for any
and all such distributors.


2.7. As consideration for the license granted hereunder, BIO agrees that it will
pay ONS the following amounts:


after the execution and delivery of this Agreement by both BIO and ONS, a
payment of  One hundred Fifty Thousand Canadian dollars (CDN$150,000.00).


50,000.00$ on the 31 July 2008
50,000.00$ on the 31 October 2008
50,000.00$ on the 31 December 2008


 

--------------------------------------------------------------------------------




3. SUPPLY
 
3.1. ONS hereby undertakes and agrees to manufacture or have manufactured all
ONS Product required by BIO, in accordance with the orders received from BIO,
such orders being in the form of a Purchase Order (a “Purchase Order”) having
terms and conditions to be established in good faith, to the satisfaction of the
parties, acting reasonably, the whole in accordance with the Specifications for
the ONS Product which are annexed hereto as Schedule “A”, which shall be subject
to modification as described in Section 3.2 below (the
“Specifications”).  Schedule A hereto sets forth the Specifications for
Nutra-Pro 80-20 and shall be modified from time to time, to add Specifications
related to any other ONS Products that may be sold by BIO under this Agreement,
or any modification made pursuant to Section 3.2 below.  Each Purchase Order
shall be for at least one hundred kilograms (100 Kg) of the ONS Product.  After
the first anniversary of this Agreement, ONS, may, at its sole option, supply
the ONS Product only in bulk powder and ONS will have no further obligation to
supply finished product to BIO.  ONS may reject any Purchase Order that does not
meet the requirements established by this Agreement; provided, however, that ONS
shall have been deemed to accept each Purchase Order, unless it provides BIO
with a written objection to such Purchase Order within ten (10) days of receipt
of such Purchase Order, and sets forth with reasonable particularity the grounds
for the rejection of such Purchase Order.


3.2. ONS may, at any time, modify the Specifications of the ONS Product in a
reasonable manner, provided that such modification does not substantially alter
the nature of the ONS Product, subject to ninety days (90) prior written notice
of same being given to BIO, such notice to be accompanied by an explanation of
such modification with any applicable regulatory documents from the country of
manufacture.  Any such modification shall apply only with respect to orders
received after the expiration of such ninety (90) day prior notice period.


3.3. The ONS Product shall conform to all applicable United States laws,
rulings, rules, standards and regulations relating to the manufacturing and
storing of the ONS Product.


3.4. ONS shall ship the quantities of the ONS Product specified by BIO in any
Purchase Order within sixty (60) days from the date of the approval of any
Purchase Order, in the form of powder in sealed bags, as specified in the BIO
Purchase Order, subject to the provisions of Section 3.1 above.  The delivery
lead-time shall be revisited at such time as ONS’s manufacturing facility is
operational.   The Finished Boxes shall be included in a retail shipper box that
includes 10 Finished sealed bags. ONS shall have manufactured and use the
Product Packaging designs and specifications provided by BIO to package and
label the ONS Products.  Unless prohibited by applicable law, BIO may identify
itself (using its trade names or trademarks) on Product Packaging and
Promotional Items, as the manufacturer of the ONS Product.  Where required by
law, ONS shall be identified on Product Packaging and Promotional Items as the
manufacturer of the ONS Product..


3.5. All orders shall be shipped F.O.B. ONS facility to the address or addresses
indicated by BIO in the Purchase Order.


3.6. Prior to the signing of this Agreement, BIO shall provide ONS with a
forecast of the quantities required for the Territory for the remainder of 2008,
including the projected delivery date and quantity of bulk ONS Product
required.  BIO shall use its best efforts to provide accurate forecasts, and
shall update such forecasts each subsequent quarter for the duration of the
Agreement.  ONS will have the right to refuse any Purchase Order that exceeds by
51% or more the most recent forecast provided by BIO to ONS; unless BIO has
provided ONS with an updated forecast not less than thirty (30) days prior to
the date of such Purchase Order.


3.7. The ONS Product sold to BIO pursuant to the terms hereof will be set at a
price of CDN$126.00 per kilogram of bulk powder 5 kilos seal bag, pre-tax and
FOB the ONS facility.  ONS may increase this price at any time upon one hundred
and twenty (120) days prior written notice to BIO, provided that such written
notice is accompanied by a reasonable explanation of the justification for the
price increase.  Any such price increase shall apply only with respect to
Purchase Orders given after the expiration of such 120-day notice
period.  Notwithstanding the foregoing, the parties agree that the initial price
set forth above will be guaranteed for the first year of this Agreement.


3.8. The terms of payment will be net 30 days from the date of invoicing, such
date of invoicing being the same as the shipment date of the ONS Product.


3.9. Title to the ONS Product sold and risk of loss of such ONS Product passes
to BIO upon delivery of such ONS Product to the carrier at ONS facility.


3.10. BIO shall be obligated to order from ONS, for the Territory, the following
minimum quantities of the ONS Product for the periods indicate below:






Period
Total Annual Amount of ONS Product Purchased by BIO
First year (starting at the Effective Date)
1,250 Kg
Second year
----------- Kg*
Third year
-----------Kg*

 
* ONS and BIO agree for 6 months open starting at the effective date, to
establish needs for year 2 and 3.
 
Should BIO fail to order the minimum quantity specified during any period, ONS
may, but shall not be required to, by giving BIO written notice within thirty
(30) days after the end of the applicable period to either, (i) change the
licence rights and the right to the Trademarks granted to BIO, or (ii) terminate
this Agreement.  Notwithstanding the foregoing, BIO shall have thirty (30) days
from receipt of such written notice, to cure any such failure, by ordering such
amount of additional ONS Product as required to make up the deficiency, in which
case this Agreement shall continue as if such deficiency had not occurred.


3.11. If this Agreement is renewed for one or more additional terms as provided
in Section 7.2 below, prior to the commencement of each additional renewal term,
the parties shall negotiate in good faith, a reasonable increase in the minimum
quantities required for each one-year period during each renewal term.
 

--------------------------------------------------------------------------------


4. CONTRACTUAL WARRANTY; LIMITATION OF LIABILITY
 
4.1. ONS warrants to BIO that all ONS Products sold to BIO will materially
conform to the Specifications established from time to time for the ONS
Products, in accordance with sub-section 3.1.  ONS warrants to BIO that all ONS
Products sold to BIO will comply with all applicable laws as set forth in
Section 3.3 of this Agreement.  ONS will replace in a commercially reasonable
period at no cost to BIO, any ONS Product suffering from a material
non-compliance with these aforementioned Specifications subject to the
limitations contained in Section 4.2.


4.2. The present product warranty does not cover defects resulting from use that
is non-compliant with the instructions of ONS, improper use (including use that
does not conform to the dosage recommended and approved by ONS), improper
storage or handling after the ONS Product has been shipped from the ONS
facility, or any modification or transformation of the ONS Product after the ONS
Product has been shipped from the ONS facility.


4.3. The product warranty contained in Section 4.1 is granted on an exclusive
basis and replaces any other product warranty that may have been provided,
whether verbally or in writing, implied or expressed.


4.4. NO EXPRESS AND NO IMPLIED WARRANTIES WHETHER OF MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR USE, OR OTHERWISE OTHER THAN THOSE EXPRESSLY SET FORTH ABOVE
WHICH ARE MADE EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, SHALL APPLY TO THE ONS
PRODUCTS SOLD TO AND BY BIO, AND NO WAIVER, ALTERATION, OR MODIFICATION OF THE
FOREGOING CONDITIONS SHALL BE VALID UNLESS MADE IN WRITING AND SIGNED BY AN
EXECUTIVE OFFICER OF ONS.


4.5. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST INCOME
OR LOST REVENUE.  EXCEPT FOR THE INDEMNITY PROVISION CONTAINED IN ARTICLE 9, AS
OTHERWISE EXPRESSLY PROVIDED FOR ELSEWHERE IN THIS AGREEMENT OR AS MAY BE
PROHIBITED BY APPLICABLE LAW, EXCEPT WITH RESPECT TO THE INDEMNIFICATION
PROVISIONS PROVIDED FOR HEREIN, EACH PARTY'S AGGREGATE CUMULATIVE LIABILITY
HEREUNDER FOR ALL DIRECT DAMAGES ARISING UNDER OR RELATING TO THIS AGREEMENT
NOTWITHSTANDING THE FORM (e.g., CONTRACT, TORT, OR OTHERWISE) IN WHICH ANY
ACTION IS BROUGHT, SHALL BE LIMITED TO THE AMOUNT RECEIVED BY ONS FROM BIO WITH
RESPECT TO THE ONS PRODUCT PROVIDED HEREUNDER DURING THE THREE (3) MONTH PERIOD
IMMEDIATELY PRECEDING SUCH CLAIM.


4.6. Except in the case of gross negligence by ONS, in no case shall ONS be
liable to BIO or any other person for damages, notably loss of profit, loss of
savings or fortuitous or consequential damages resulting from the marketing of
the ONS Products in the Territory.


4.7. Except in the case of gross negligence by BIO, in no case shall BIO be
liable to ONS or any other person for damages, notably loss of profit, loss of
savings or fortuitous or consequential damages resulting from the manufacturing
of bulk powder ONS Product in the Territory.


5. REPRESENTATIONS AND WARRANTIES OF ONS


ONS represents and warrants the following to BIO:


5.1. ONS is, and at all relevant times shall be, the sole and exclusive owner or
has the exclusive rights to the entire unencumbered right, title and interest in
and to the Patents and the Trademarks (collectively, the “Intellectual Property
Rights”), free and clear of any liens, charges, encumbrances, and has all of the
rights and power necessary, and the exclusive rights, to enter into this
Agreement and grant the licenses and other rights granted hereunder, and to
fulfill all of its obligations hereunder, and ONS has all the necessary power to
enter into this Agreement, grant the licenses and other rights provided in this
Agreement, and to fulfill all of its obligations under this Agreement, and is
not subject to any restriction that would prevent ONS from doing any of the
foregoing.


5.2. The exercise by BIO, BIO Affiliates and their authorized licensee of the
rights granted herein shall not contravene the patents, trademarks, industrial
designs, copyrights or other rights belonging to third parties.


5.3. To the actual knowledge of ONS, the exercise by BIO, BIO Affiliates and
their authorized licensee of the rights granted herein will not contravene any
laws, regulations or government directives in the Territory.


5.4. There are no pending or threatened actions, suits, proceedings,
assessments, investigations or claims pending before any court or by any
federal, provincial, municipal or other governmental department, commission,
board, bureau or agency related to the Intellectual Property Rights or the ONS
Product, or that could adversely effect the consummation of the transactions
contemplated by this Agreement, have a material adverse effect on BIO or the
rights granted to BIO under this Agreement, and to the best of ONS knowledge,
there is no event or act based on which such actions, suits, proceedings,
assessments, investigations or claims may be initiated.


5.5. ONS is not a party to any contract or agreement or subject to any charter
or other corporate restriction that could unfavourably affect the free and
complete exercise by BIO of the rights granted to it hereunder.


5.6. Neither ONS or any other person or entity with rights to the ONS Product or
the Intellectual Property Rights will grant any right to any third party that is
or would be inconsistent BIO with the rights granted to BIO under this
Agreement;


5.7. The Intellectual Property Rights are valid and enforceable.


5.8. All safety risks, adverse events and other serious side effects associated
with the ONS Product of which ONS is aware have been disclosed to BIO, and
should ONS become aware of any future adverse events or serious side effects any
where in the world, it will notify BIO in writing within seventy two (72)
hours.  .


5.9. ONS acknowledges that each of the representations and warranties given
herein are essential considerations for BIO. Accordingly, subject to Section 4
above, ONS undertakes to indemnify BIO, BIO Affiliates and their clients as well
as their respective officers, directors, shareholders, agents, employees and
representatives, in respect of any damage, loss or defect to the extent
resulting from the inaccuracy or falseness of any or all of the representations
and warranties contained herein and any legal suit, procedure, claim, demand,
contribution or judgment, any fees and legal expenses resulting from the
preceding.


5.10. To the best of ONS knowledge, Nutra-Pro 80-20 is safe for its intended
use.

--------------------------------------------------------------------------------


6. REPRESENTATIONS AND WARRANTIES OF BIO


BIO represents and warrants the following to ONS:


6.1. BIO has all the necessary powers to conclude this Agreement.


6.2. To the actual knowledge of BIO, the importation, packaging, and/or
marketing by BIO of the ONS Product in the Territory shall not contravene the
patents, trademarks, industrial designs, copyrights or other rights belonging to
third parties.


6.3. To the actual knowledge of BIO, the importation of the ONS Products to the
Territory by BIO shall not contravene any laws, regulations or government
directives in the Territory or of the United States of America.  BIO
specifically assumes all liability and responsibility BIO for determining and
complying with all governmental exportation and importation issues.


6.4. BIO’s importation, packaging, storage, transportation, labelling, marketing
and all other activities related to the ONS Product in the Territory shall
conform in all respects to present and future laws, rulings, rules, standards
and regulations related applicable to ONS Product by the applicable authorities.
BIO shall provide ONS with any evidence that ONS may reasonably request in this
respect.


6.5. BIO will only produce bulk of ONS Product. Furthermore, BIO will market
Nutra-Pro 80-20 as a product with a daily-recommended dose of …. Grams.  Any
modification to the amount of ONS Product in the feed mixed, or the frequency of
daily administration of Nutra-Pro 80-20 will require the prior written
authorization of ONS, which will be free to withhold such authorization at its
sole discretion.


6.6. BIO acknowledges that each of the representations and warranties given
herein are essential considerations for ONS. Accordingly, BIO undertakes to
indemnify ONS, ONS Affiliates, and their clients as well as their respective
officers, directors, shareholders, employees, agents and representatives in
respect of any damage, loss or defect to the extent resulting from the
inaccuracy or falseness of any or all of the representations and warranties
contained herein and any legal suit, procedure, claim, demand, contribution or
judgment, fees and any legal expenses resulting from the preceding.


6.7. In the event that BIO becomes aware of safety risks, adverse events and
other serious side effects associated with the ONS Product in the Territory, BIO
will inform ONS in writing within seventy two (72) hours.


7. TERM


7.1. This Agreement is made for an initial term of three (3) years commencing on
the Effective Date (the “Initial Term”).


7.2  This Agreement will be automatically renewed for successive periods of
three (3) years at the end of the initial term and each renewal term, as
applicable, provided, however, the parties shall negotiate in good faith and
agree upon the applicable terms and conditions (including the minimum quantities
to be ordered by BIO during any renewal period), to the mutual satisfaction of
both parties, under condition that BIO has fulfilled its obligations stipulated
in this Agreement, including section 3.11 above.  If BIO decides not to renew
the contract at the end of any term, it shall provide ONS with 90 days notice.
 

--------------------------------------------------------------------------------


8. TRADEMARKS AND INTELLECTUAL PROPERTY INFRINGEMENT


8.1. Trademarks


(a) BIO shall, in order to protect and preserve ONS rights to the Trademarks in
the Territory, on all Product Packaging and on each Promotional Item, and on any
other Materials, display the Trademarks for the applicable ONS Product.  For
greater clarity, no ONS Product, nor any Product Packaging, Promotional Item or
other Material may be marketed without clearly displaying the Trademarks for the
applicable ONS Product in accordance with the present sub-section.  Unless
prohibited by applicable law, BIO may identify itself (using its trade names or
trademarks) on Product Packaging, Promotional Items and on other Materials, as
the manufacturer of the ONS Product.


(b) Every representation (whether on Product Packaging, Promotional Items or
Materials) of the Trademarks that BIO intends to use must, prior to any use, be
submitted to ONS for written approval, which approval shall not be unreasonably
withheld provided however, that ONS shall be deemed to have approved each
Trademark, unless it shall provide BIO with a written objection detailing the
reasons for such objection, within thirty (30) days after BIO submission of such
Trademark to ONS for consideration.


(c) ONS is the sole and exclusive owner of all Trademarks, trade names,
technical information or other intellectual property rights stemming from the
Materials and BIO agrees, to the extent required under Section 8.2, to secure,
protect and maintain the Trademarks, trade names and intellectual property of
ONS in the Territory, and to assist ONS in securing the Trademarks, trade names
and intellectual property.  BIO further agrees to assign to ONS any Trademarks,
intellectual property rights or other related rights that may accrue to BIO with
respect to the ONS Product under the laws of any part of the Territory or
elsewhere.
 
8.2. Infringement


(a) Each of the parties shall promptly notify the other party upon learning of
any actual or threatened infringement or violation of any of the Trademarks or
Patents, as soon as such party becomes aware of such actual or threatened
infringement.  The parties hereto undertake to consult each other in order to
determine the appropriate measures to be taken under the circumstances.


(b) ONS shall institute a legal suit against any infringement or serious
infringement threat regarding the Trademarks or Patents in the Territory it
deems appropriate.


(c) In the event ONS, in consultation with BIO, decides to institute a legal
suit, pursuant to Section 8.2(b), such action will be controlled by ONS on its
own and BIO behalf.   To this end, and if necessary in order to institute the
legal suit, BIO will give ONS an appropriate power of attorney.  Any recovery
obtained following such action, after the reimbursement of the costs and
expenses of such suit will be shared equally between ONS and BIO. BIO undertakes
to provide all reasonable assistance that may be required by ONS.


(d) In the event that ONS refuses or neglects, without justification, to
institute an infringement claim when requested by BIO, the latter may, but shall
not be obligated to, institute such infringement claim at its own cost. ONS
undertakes to supply, free of charge, any reasonable assistance that may be
required by BIO.
 


9. INDEMNITY AND LIABILITY RELATING TO THE ONS PRODUCTS


9.1. Each party undertakes to advise the other within seventy two (72) hours
following receipt of any information likely to have a substantial negative
impact, of any notice or complaint relating to the ONS Product, including those
regarding the consumption and use of such products, their innocuousness, the
right to market them and any Intellectual Property infringement, originating in
any territory whatsoever.


9.2. Subject to the provisions Section 4.5 and 9.4 of this Agreement and except
as otherwise prohibited by applicable law, ONS undertakes to indemnify BIO, BIO
Affiliates, and their Approved Sub licensees as well as their respective
officers, directors, shareholders, employees, agents, representatives,
successors and assigns (each an “BIO Indemnified Person”) and to hold them
harmless from and against all losses, claims, damages, actions, suits,
proceedings, demands, deficiencies, assessments, adjustments, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and expenses of
investigation) and all amounts paid in settlement of any of the foregoing, that
any BIO Indemnified Person may pay, incur or suffer, to the extent resulting
from, arising out of, or in relation to (1) the material inaccuracy or breach of
any representation, warranty or covenant made by ONS under this Agreement; or
(2) directly caused by defects or failures in the manufacturing of the ONS
Product, to the extent manufactured by, or manufactured at the direction of,
ONS, except to the extent caused by the gross negligence or wilful misconduct of
such BIO Indemnified Person, BIO or any BIO Affiliate.


9.3. Subject to the provisions of Section 4.5 (except as otherwise prohibited by
applicable law), BIO undertakes to indemnify ONS, ONS Affiliates, and their
respective officers, directors, shareholders, employees, agents,
representatives, successors and assigns (each a “ONS Indemnified Person”) and to
hold them harmless from and against all losses, claims, damages, actions, suits,
proceedings, demands, deficiencies, assessments, adjustments, costs and expenses
(including, but not limited to, reasonable attorneys’ fees and expenses of
investigation) and all amounts paid in settlement of any of the foregoing, that
the ONS Indemnified Person may pay, incur or suffer, to the extent resulting
from, arising out of, or in relation to (1) the material inaccuracy or breach of
any representation, warranty or covenant made by BIO under this Agreement; or
(2) BIO packaging, storage, transportation, promotion, sale or other licence of
the ONS Product, except to the extent caused by the gross negligence or wilful
misconduct of such Indemnified Person, ONS or any ONS Affiliate.


9.4. Except as specifically provided in Section 4.1 of this Agreement, and
except for the representations and warranties included in this Agreement , ONS
shall not assume any obligation and does not make any representation or warranty
of any nature whatsoever regarding the ONS Product, the Promotional Items or any
other Material and, without limitation of the following, ONS does not make any
representation or warranty of any nature whatsoever regarding the usefulness,
the quality or the marketability of the ONS Product or the effects which may
result from their consumption or use.  ONS will be in no way responsible BIO for
the warranties, representations, undertakings or any other obligation given or
assumed by BIO towards any party whatsoever regarding the manufacturing,
promotion, licence, consumption, use or sale of any ONS Product and Promotional
Item or any other activity relating thereto.


9.5. Each Party hereby agrees to maintain at all times a sufficient insurance in
order to indemnify the other party, its clients and the other Indemnified
Persons (minimum CDN $5,000,000 per event) pursuant to this Agreement and to
provide proof thereof to the other party upon request (maximum once per year).

--------------------------------------------------------------------------------


10. TERMINATION


10.1. In addition to what is provided in Section 7 of this Agreement, either
party may terminate this Agreement upon the occurrence of one of the following
events:


(a) If the other party becomes bankrupt, makes a voluntary assignment of its
assets to a receiver, is declared bankrupt or insolvent or makes a voluntary
assignment of its assets for the benefit of its creditors;


(b) If BIO or any of its Affiliates or its licensees proceeds with any
operation, manipulation, modification or other similar act of the ONS Product in
order to modify the composition or attempts to manufacture a similar product to
the ONS Product and BIO becomes aware of the same and fails to stop such
activity within sixty (60) days; or


(c) The breach by the other party or of BIO Affiliates or its licensees of any
obligation or undertaking contained herein provided that such breach is not
corrected within sixty (60) days following receipt of a written notice to this
effect.


10.2. In the event of early termination of this Agreement, BIO shall
immediately:

 
(a) Cease to use the Trademarks in the Territory, except in connection with
exercising its rights under Section 10.2(c) below;

 
(b) Cease to market and promote the ONS Product, except in connection with
exercising its rights under Section 10.2(c) below;

 
(c) Diligently proceed with the sale of its inventories of ONS Product in its
possession in the Territory within no more than ninety (90) days following
termination of this Agreement;

 
(d) Upon the expiration of the ninety (90) day period following the termination
of this Agreement, destroy any ONS Product still in its possession; and


(e) Pay to ONS any amount due pursuant to this Agreement.


11. ASSIGNMENT


BIO may not assign its rights pursuant to this Agreement to any related party or
any third party without the prior written consent of ONS, which may be given or
not, at ONS’s sole discretion.
 
12. ARBITRATION


12.1. Any dispute arising between the parties hereto arising under this
Agreement shall be resolved by arbitration in Montreal, Quebec (or such other
location as otherwise mutually agreed) in accordance with the Quebec Civil Code,
and the award of the arbitrator(s) shall be final and binding upon the
parties.  The arbitration award may be entered as a final judgment in any court
of competent jurisdiction.
 
12.2. All arbitration proceedings shall be before a board of three (3)
arbitrators, for each of which each party shall select one (1) arbitrator and
the selected arbitrators shall select the third arbitrator.
12.3. The costs of the arbitrators shall be divided equally between the parties,
and each party shall be solely responsible for its own costs in connection with
the arbitration..


12.4. The parties hereto agree that the laws of the province of Quebec, without
regard to conflict of law provisions, will govern as additional provisions in
any arbitration that may be held pursuant to the provisions of the present
section.
 



--------------------------------------------------------------------------------


13. NOTICE


13.1. Notice.   Unless otherwise provided herein, any notice, request,
instruction or other document to be given hereunder by any party to the others
shall be in writing and delivered in person or by commercial overnight courier,
or by facsimile transmission, or mailed by certified mail, postage prepaid,
return receipt requested, as follows:








All communications to ONS should be directed to:


Oceanutrasciences .inc.
Attn: André Rancourt
72, Rue du Port
Matane, Quebec, G4W 3M6
Fax: (418) 562-4744


All communications to BIO should be directed to:


BIO  Solutions Corp
Attn: Roger Corriveau
14517, Joseph-Marc-Vermette
Mirabel Québec, J7J 1X2
Fax: (450) 779 3588

 
Any such notice or other communication shall be deemed received and effective
upon the earlier of (a) if personally delivered, the date of delivery to the
address of the person to receive such notice; (b) if delivered by commercial
overnight carrier, one day following the receipt of such communication by such
carrier from the sender, as shown on the sender’s delivery invoice from such
carrier; and (c) if given by telex or telecopy, when sent.  Any reference herein
to the date of receipt, delivery, or giving, as the case may be, of any notice
or other communication shall refer to the date such communication becomes
effective under the terms of this section.  Notice of change of address or
facsimile number shall be given by written notice in the manner detailed in this
section.  Rejection or other refusal to accept or the inability to deliver
because of changed address or facsimile number of which no notice was given
shall be deemed to constitute receipt of the notice or other communication sent.


 
14. CONFIDENTIALITY.


14.1. In connection with this Agreement, it is acknowledged that each party may
disclose its confidential and proprietary information to the other party.  Any
such information that is (i) first disclosed in writing, (ii) if first disclosed
orally is later transmitted in written form, and is labeled as “Confidential”,
or (iii) should be understood to be confidential by a reasonably prudent person,
is referred to herein as “Confidential Information.”


14.2. Each party hereto shall maintain the Confidential Information of the other
party in confidence, and shall not disclose or otherwise communicate such
Confidential Information to others, or use it for any purpose except pursuant
to, and in order to carry out, the terms and objectives of this Agreement, and
hereby agrees to exercise every reasonable precaution to prevent and restrain
the unauthorized disclosure of such Confidential Information by any of its
directors, officers, employees, consultants or agents.


14.3. The provisions of Section 15.2 of this Agreement shall not apply to any
Confidential Information disclosed hereunder which:


(a) Either was or will be lawfully disclosed to the recipient by an independent
third party rightfully in possession of the Confidential Information; or


(b) Either has been or will be published or generally known to the public in
through no fault or omission by any of the parties; or


(c) Was independently known to the recipient prior to receipt from the
disclosing party and is not otherwise subject to confidentiality obligations, or
independently developed by the recipient thereafter, as demonstrably documented
in written records of the recipient; or


(d) Is required to be disclosed by any of the parties to comply with court
orders or applicable laws, to defend or prosecute litigation or to comply with
governmental regulations, provided that such party takes reasonable and lawful
actions to avoid and/or minimize the degree of such disclosure and shall give
prompt notice to the disclosing party..
 

--------------------------------------------------------------------------------


15. GENERAL PROVISIONS


15.1. Force majeure.  Any failure or omission by a party to timely perform any
obligation under this Agreement shall not be deemed a breach of this Agreement;
to the extent such failure or omission directly results from a force
majeure.  Force majeure is any cause which is not within the reasonable control
of the parties hereto, that they could not reasonably have planned for and
against which they have not protected themselves. Force majeure includes
notably, without limitation, fortuitous act, third party strike, partial or
complete interruption of work, lock-out, fire, rebellion, interventions by
military or civil authorities, compliance with regulations or rules of any
governmental authority, and act of war (declared or not).


15.2. Illegality of a provision.  The eventual illegality or nullity of a
section, sub-section or paragraph does not affect the legality or validity of
the other sections, sub-sections or paragraphs neither the rest of the sections,
unless evident contrary intention in the text.


15.3. Modification of the Agreement.  This Agreement may be modified in whole or
in part by common agreement between the parties and solely in writing.


15.4. Titles.  The titles are used for order reasons and as accessories and do
not affect the significance or the reach of the sections it refers to.


15.5. Non-waiver.  Except for the provisions of this Agreement where the
exercise of a right is accompanied with a specific delay, the silence of a
party, its negligence or its lateness to exercise a right or recourse which is
given to it or opened pursuant to this Agreement must never be interpreted
against such party as a waiver of its rights and recourses.


15.6. Cumulative and non-alternative.  All rights mentioned hereto are
cumulative and not alternative. The waiver of the exercise of a right must not
be interpreted as a waiver of any other right.


15.7. Governing Law.  This Agreement shall be governed by the laws of the
Province of Quebec, without regard to conflicts of law principles.


15.8. Entire Agreement.  This Agreement expresses the entire agreement between
the parties hereto and no document, agreement or other form of engagement
entered prior to the date of signature of this Agreement shall be considered BIO
to amend or affect in any way the provisions of this Agreement.  This Agreement
specifically supersedes and replaces the ONS Agreement, which upon the Effective
Date shall no longer be in effect.




IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AT THE PLACE AND ON
THE DATE FIRST ABOVE MENTIONED.




                                            OCEANUTRASCIENCES, INC.




                                             ____________________________
                                             André Rancourt
                                             Directeur Général


                                             BIO Solutions Corp .




                                             _____________________________
                                             Roger Corriveau
                                             Président



 
 

--------------------------------------------------------------------------------

 

SCHEDULE A







 
 

--------------------------------------------------------------------------------

 

SCHEDULE B


TRADEMARKS



 
 

--------------------------------------------------------------------------------

 

SCHEDULE C


APPROVED DISTRIBUTORS



















































 
 

--------------------------------------------------------------------------------

 
